                    Case 19-14682        Doc 6    Filed 04/07/19     Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                   at Baltimore Division
In re:                                       *
                                             *
         Kevin E. Roy                        *          Case No.:
                                             *
                 Debtor                      *          Chapter 13
                                             *

                                      CHAPTER 13 PLAN
                               ________________________________

            X       Original Plan                 Amended Plan                   Modified Plan

1.        GENERAL PLAN PROVISIONS.
          The Debtor proposes the following Chapter 13 Plan and makes the following declarations

       1.1       Declaration as to Nonstandard Provisions.
This Plan:         X does not contain nonstandard provisions.
OR                     contains nonstandard provisions set out in Section 9 below.

       1.2       Declaration as to Limiting Secured Claims.
This Plan:          X does not limit the amount of a secured claim.
OR                       limits the amount of a secured claim based on the value of the collateral
                 securing the claim as set out in Sections 5.1 through 5.4 below.

       1.3       Declaration as to Avoiding Security Interests.
This Plan:        X does not avoid a security interest or lien.
OR                     avoids a security interest or lien as set out in Section 5.1 through 5.4 below.

2.      NOTICES.
        You should read this plan carefully and discuss it with your attorney if you have one in
this bankruptcy case. If you do not have an attorney, you may wish to consult one.

2.1.   Notices to Creditors.
       Your rights may be affected by this Plan. Your claim may be reduced, modified, or
eliminated. The declarations set out in Section 1 above may be of particular importance.
       If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or
your attorney must file an objection to confirmation at least 7 days before the date set for the
hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Court may
confirm this Plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
the Plan.
                   Case 19-14682      Doc 6     Filed 04/07/19    Page 2 of 8



       2.2.     Notices to Debtors.
       This form lists options that may be appropriate in some cases, but not all cases. Just
because an option is listed on the form does not mean that it is appropriate for you. Plans
contrary to the local rules and Court rulings may not be confirmed.

3.     PLAN TERMS.
       The Debtor’s future earnings are submitted to the supervision and control of the Trustee,
and the Debtor will pay as follows:

  X      3.1    Even Monthly Payments


         $1,265.00 per month for a term of 48 months.

OR

           3.2 Varying Monthly Payments.



        3.3    Varying Monthly Payments Before and After Confirmation.
        $___________ per month before confirmation of this Plan (use Section 4.6.1 below to list
the adequate protection payments to be made before confirmation), and $__________ per month
after confirmation of this plan, for a total term of ________ months.

AND/OR

       3.4     Additional Payments.
       In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make
the payments listed below:
Amount                 Date                              Source of Payment



     X  3.5     Additional Payment of Tax Refunds.
        The Debtor will provide the Trustee with copies of any required state and federal tax
returns for the years listed below within 15 days of filing the returns (and must timely file the
returns on or before April 15 of each year). Not later than June 1 of each year, the Debtor will
pay into the Plan the amount of refunds exceeding $1,420.00 (the amount already pro rated on
Schedule I) for each of the listed years unless otherwise ordered by the Court. The tax refund
payments are in addition to, and not a credit against, the other payments required to be paid
under the Plan. The Debtor will not make any change to the number of any federal and state tax
withholding allowances claimed as of the petition date without 30 days prior notice to the
Trustee.
This commitment covers tax years: 2019, 2020, 2021, 2022
                    Case 19-14682     Doc 6    Filed 04/07/19     Page 3 of 8




4.     DISTRIBUTION OF PLAN PAYMENTS.
       From the payments made, the Trustee will make distributions in the order listed below:

       4.1    Trustee’s Commission.
       The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).

       4.2    Administrative Claims.
       Next to be paid, except as provided in Section 4.3 below, are administrative claims under
11 U.S.C. § 507(a)(2), including Debtor’s Counsel fee balance of $4,285.00 due and payable
pursuant to a fee arrangement made under Subparagraphs 4 B of Appendix F to the Local
Bankruptcy Rules.

       4.3     Domestic Support Obligations and Non-Appendix F Attorney Fees.
       Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i)
domestic support obligations under 11 U.S.C. § 507(a)(1); and (ii) any Debtor’s Counsel fee
allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy Court order following an application
pursuant to a fee arrangement under Section 7 of Appendix F to the Local Bankruptcy Rules.
Debtor’s Counsel fee balance to be paid through the Plan is expected to be in the amount of
$0.00.

       4.4    Former Chapter 7 Trustee Claims.
       Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C.
§ 1326(b)(3). List the monthly payment: $0.00.

       4.5    Priority Claims.
       Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the
expected claims below:

Priority Creditor                Expected Claim Amount

Comptroller of the Treasury      $8,000.00

Internal Revenue Service         $17,000.00


        4.6      Secured Claims.
        Next to be paid, at the same time and pro rata with payments on priority claims under
Section 4.5 above, are secured claims as set forth below. The holder of an allowed secured claim
retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i). Any allowed secured claim listed in the Plan
to be paid by the Trustee will be deemed provided for under the Plan. Any allowed secured
claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside of or
otherwise addressed in the Plan, will be deemed not provided for under the Plan and will not be
discharged.
                  Case 19-14682       Doc 6     Filed 04/07/19      Page 4 of 8



4.6.1. Adequate Protection Payments for Claims Secured by or Subject to a
       Lease of Personal Property

        Beginning not later than 30 days after the petition date and until the Plan is confirmed,
the Debtor will directly pay adequate protection payments for claims secured by or subject to a
lease of personal property for: None X or the Claims Listed Below            . After confirmation
of the Plan, the claims will be paid under Section 4.6.3.

Lessor/               Property/
Lienholder           Collateral               Acct. No.                  Monthly Payment



               4.6.2. Pre-Petition Arrears on Secured Claims.

                Pre-petition arrears on secured claims will be paid through the Plan in equal
monthly amounts while the Debtor directly pays post-petition payments beginning with the first
payment due after filing the petition for: None       or the Claims Listed Below X      . The
claims listed below include: Claims Secured by the Debtor’s Principal Residence
and/or Other Property       X      .

                                                                            Monthly     No. of
Lienholder                    Collateral                  Arrears          Payment      Months


M&T Bank                      Debtor’s Residence          $41,000.00


               4.6.3. Secured Claims Paid Through the Plan.

              The following secured claims will be paid through the Plan in equal monthly
amounts for: None X          or the Claims Listed Below       . Such secured claims include
secured claims altered under Sections 5.1 through 5.5 below.
                                                                        Monthly      No. of
Lienholder                    Collateral                Amount %Rate Payment        Months


               4.6.4. Surrender Collateral to the Lienholder.
        The Debtor will surrender collateral to the lienholder for: None     X     or the Claims
Listed Below                     . Describe the collateral securing the claim. Any allowed claim
for an unsecured deficiency will be paid pro rata with general unsecured creditors. Unless the
Court orders otherwise, a claimant may amend a timely filed proof of claim for an unsecured
deficiency after entry of the confirmation order as follows: (a) the amended proof of claim
asserting an unsecured deficiency claim for real property shall be filed within 180 days after
entry of the confirmation order; (b) the amended proof of claim asserting an unsecured
deficiency claim for personal property shall be filed within 60 days after entry of the
                    Case 19-14682       Doc 6     Filed 04/07/19     Page 5 of 8



confirmation order. Upon plan confirmation, the automatic stay of 11 U.S.C. §§ 362 and 1301
terminates, if not terminated earlier, as to the collateral listed:
Lienholder                       Collateral to be Surrendered



                4.6.5. Secured Claims Outside of the Plan.
        The Debtor will directly pay the secured claims outside of the Plan for: None X      or
the Claims Listed Below           . Such claims are deemed provided for under the Plan. The
Debtor will also directly pay outside of the Plan the unsecured portion of a claim that is only
partially secured, and any such unsecured claim is deemed provided for under the Plan:


Lienholder                              Collateral to Be Paid for Outside of the Plan



                4.6.6    Secured Claim Not Listed in the Plan.

                The Debtor will directly pay any allowed secured claim not listed in the Plan
outside of the Plan. Any such claim will not be discharged.


                4.6.7. Additional Payments on Secured Claims.

        If the Trustee is holding more funds than those needed to make the payments under the
Plan for any month, the Trustee may pay amounts larger than those listed in Sections 4.6.2 and
4.6.3 pro rata.


       4.7.     Unsecured Claims.

       After payment of all other claims, the remaining funds will be paid on allowed general
unsecured claims as follows:

              Pro Rata              X           100%                     100% Plus___% Interest

If there is more than one class of unsecured claims, list each class and how it is to be treated:

Class of Unsecured Creditors                           Treatment



5.      THE AMOUNT AND VALUATION OF CLAIMS.
        Secured creditors holding claims treated under Section 5 retain their liens until the earlier
of: the payment of the underlying debt determined under nonbankruptcy law; or discharge under
                  Case 19-14682       Doc 6      Filed 04/07/19    Page 6 of 8



11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C.
§ 1328(f), the notice of Plan completion. If the case is dismissed or converted without
completion of the Plan, liens shall also be retained by the holders to the extent recognized under
applicable nonbankruptcy law.


       5.1.     Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the
                Plan.
        The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the Plan
for: None      X     or the Claims Listed Below           . The claims listed below include: Claims
Secured by the Debtor’s Principal Residence  and/or Other Property . The amount and
interest rate of the claim is set as listed below or by superseding Court order. A proof of claim
must be filed before the Trustee makes payments. Any undersecured portion of such claim shall
be treated as unsecured.
                                                                     Monthly            No. of.
Lienholder      Collateral               Value          %Rate        Payment            Months



       5.2.    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate
               Motion or an Adversary Proceeding.

        The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate
motion or an adversary proceeding for: None X          or the Claims Listed Below         . The
amount and interest rate of the claim will be set by Court order. A proof of claim must be filed
before the Trustee makes payments. Any undersecured portion of such claim shall be treated as
unsecured.

                                                                    Monthly           No. of.
Lienholder         Collateral            Value        %Rate         Payment           Months



       5.3.    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the
               Plan.
        The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the
Plan for: None      X     or the Claims Listed Below           . A proof of claim must be filed
before the Trustee makes payments. Any undersecured portion of such claim shall be treated as
unsecured.
                                                                  Monthly          No. of.
Lienholder     Collateral            Value          %Rate         Payment          Months.




       5.4.    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate
               Motion or an Adversary Proceeding.
                  Case 19-14682       Doc 6     Filed 04/07/19     Page 7 of 8




        The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate
motion or an adversary proceeding for: None      X      or the Claims Listed Below       . The
amount and interest rate of the claim will be set by Court order. A proof of claim must be filed
before the Trustee makes payments. Any undersecured portion of such claim shall be treated as
unsecured.

Lienholder                                           Collateral


        5.5.   Claims Excluded from 11 U.S.C. § 506**.
        The Debtor will pay through the Plan the following claims excluded from 11 U.S.C.
§ 506** in full plus any interest for: None         X     or the Claims Listed Below         . The
amount of each claim to be paid will be established by the lienholder’s proof of claim or Court
order. The interest rate of the claim is set as listed below or by superseding Court order. A proof
of claim must be filed before the Trustee makes payments.

                                  Amount to                         Monthly           No. of.
Lienholder     Collateral          Be Paid             %Rate        Payment           Months.


6.     APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.

        Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition
secured claims may be applied only to the portion of the claim pertaining to pre-petition arrears,
so that upon completion of all payments under the Plan, the loan will be deemed current through
the petition date.


7.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

        Any unexpired lease with respect to personal property that has not previously been
assumed during the case, and is not assumed in the Plan, is deemed rejected and the stay of 11
U.S.C §§ 362 and 1301 is automatically terminated with respect to such property. The following
executory contracts and/or unexpired leases are assumed or rejected for: None       X    or the
Claims Listed Below         . Any claim for rejection damages must be filed within 60 days from
entry of the order confirming this Plan.

Lessor or                        Subject of
Contract Holder                  Lease or Contract                       Assumed         Rejected
                  Case 19-14682       Doc 6    Filed 04/07/19    Page 8 of 8




8.     REVESTING PROPERTY OF THE ESTATE.

       Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a
discharge pursuant to 11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided
in 11 U.S.C. § 1328(f), upon the notice of Plan completion; or upon dismissal of the case.




9.     NON-STANDARD PROVISIONS.
       Any non-standard provision placed elsewhere in the Plan is void. Any and all non-
standard provisions are: None   X      or Listed Below         .

Non-Standard Plan Provisions



10.    SIGNATURES.

       The Debtor’s signature below certifies that the Plan provisions above are all the terms
proposed by the Debtor, and the Debtor has read all the terms and understands them. The
signature below of the Debtor and Debtor’s Counsel, if any, also certifies that the Plan contains
no non-standard provision other than those set out in Section 9 above.




Date: 4/5/19                                        /s/ Kevin E. Roy
                                                    Kevin E. Roy, Debtor




Date: 4/5/19                                        /s/ Charlene A. Wilson
                                                    Charlene A. Wilson, Attorney for Debtor
